DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 22 January 2020, 31 March 2020, 07 December 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 1, “Provided is bearing arrangement for a” should be changed to --A-- (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.



Claim Objections
Claims 2, 7, and 15 are objected to because of the following informalities: 
In claim 2, line 3, “and/or” should be changed to --and-- (note: “at least one of” in line 2 selects from the group consisting of “a horizontal plane”, “a plane inclined to the horizontal plane”, and “a plane between the horizontal plane and the inclined plane”).
	In claim 7, line 2, --to-- should be added after “equal”.
In claim 15, “a” (both instances) should be changed to --the-- (note: claim 1 recites “rotor” and “generator”).
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (note: claim 14 does not require any limitations above those specified for claim 1). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, and 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 2, the limitation recited as “the stiffening element extends, exclusively, in one plane” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. The stiffening element 26 is disclosed as a physical object and, thus, extends in multiple planes - i.e., there is no single plane defining extension of stiffening element 26. Due to an identical instance, this rejection also applies to claim 3. Due to dependency, this rejection also applies to claims 5-7.

In claim 2, the limitation recited as “the plane of the stiffening element being at least one of a horizontal plane and a plane inclined to the horizontal plane… and/or a plane between the horizontal plane and the inclined plane” renders the claim indefinite since it is contradictory to the antecedent limitation “the stiffening element extends, exclusively, in one plane” - i.e., the instant limitation permits more than one plane, whereas the antecedent limitation requires only one plane.

In claim 2, the limitation recited as “the plane of the stiffening element being at least one of a horizontal plane and a plane inclined to the horizontal plane… and/or a plane between the horizontal plane and the inclined plane” renders the claim indefinite since it is unclear how a single plane can be constituted by more than one (as permitted by “at least one of”) of mutually exclusive planes (i.e., “a horizontal plane”, “a plane inclined to the horizontal plane”, and “a plane between the single plane and the inclined plane”).

In claim 8, the limitation recited as “the stiffening element is arranged, exclusively, laterally with respect to the shaft axis when seen from above” renders the claim indefinite since it is unclear what is meant by “arranged, exclusively, laterally” in light of the disclosure showing stiffening element 26 as extending in multiple directions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagepalli et al. (US 8,434,996 - hereafter referred to as Bagepalli).

In reference to claim 1
Bagepalli discloses:
	A bearing arrangement for a wind turbine, comprising:
a bed frame (see annotated Figure 3 below),
a shaft (40) configured for connecting a rotor (20) with a generator (24) of the wind turbine,
a front bearing (i.e., the front bearing 56 shown in Figure 4) and a rear bearing (i.e., the rear bearing 56 shown in Figure 4) both supporting the shaft rotatably around a shaft axis,
a front bearing housing (48 - Figure 3) supporting the front bearing, the front bearing housing having one or more feet (see annotated Figure 3 below showing a front foot)(note: see col.5:ll.41-52 indicating that the identified rear foot is part of element 48) connected to the bed frame,
a rear bearing housing (50 - Figure 3) supporting the rear bearing, the rear bearing housing having one or more feet (see annotated Figure 3 below showing a rear foot)(note: see col.5:ll.41-52 indicating that the identified rear foot is part of element 50) connected to the bed frame, and
a stiffening element (see annotated Figure 3 below) connecting one of the feet of the front bearing housing and one of the feet of the rear bearing housing.

    PNG
    media_image1.png
    457
    691
    media_image1.png
    Greyscale


In reference to claim 2 (as far as it is clear and definite)
Bagepalli discloses:
The bearing arrangement according to claim 1, wherein the stiffening element (see annotated Figure 3 above) extends, exclusively, in one plane, the plane of the stiffening element being at least one of a horizontal plane (see Figures 3 and 4)(note: “horizontal” is considered to mean parallel with the center axis of shaft 40) (note: strike-through is ignored due to “at least one” and “and/or” establishing it as optional).

In reference to claim 3 (as far as it is clear and definite)
Bagepalli discloses:
The bearing arrangement according to claim 1, wherein the stiffening element (see annotated Figure 3 above) extends (due to it being substantially planar / flat as shown in Figures 3 and 4), exclusively, in one direction and includes a cross-section varying along its extension direction (i.e., the width of the identified “stiffening element” varies along the longitudinal axis thereof).

In reference to claim 4
Bagepalli discloses:
The bearing arrangement according to claim 1, wherein the stiffening element (see annotated Figure 3 above / below) comprises a front portion (see annotated Figure 3 below) and a rear portion (see annotated Figure 3 below), the stiffening element being connected (see annotated Figure 3 below) at its front portion to the one foot of the front bearing housing and being connected (see annotated Figure 3 below) at its rear portion to the one foot of the rear bearing housing.

    PNG
    media_image2.png
    554
    820
    media_image2.png
    Greyscale


In reference to claim 5
Bagepalli discloses:
The bearing arrangement according to claim 3, wherein the cross-section of the stiffening element varies along its extension direction such that an area of the cross-section at a middle portion (see annotated Figure 3 above) of the stiffening element is smaller than (note: the front and rear boundaries of the “middle portion” identified above in Figure 3 can be moved, with corresponding movement of the bordering boundary of the “front portion” and “rear portion”, respectively, such that the instant area inequality is satisfied) an area of the cross-section at the front portion (see annotated Figure 3 above) of the stiffening element and an area of the cross-section at the rear portion (see annotated Figure 3 above) of the stiffening element.

In reference to claim 6
Bagepalli discloses:
The bearing arrangement according to claim 5, wherein a width (see the gray-double arrow in annotated Figure 3 above) of the cross-section of the stiffening element at the middle portion is smaller than (see Figure 3) a width of the cross-section at the front portion and a width of the cross-section at the rear portion.

In reference to claim 7
Bagepalli discloses:
The bearing arrangement according to claim 5, wherein a height of the cross-section of the stiffening element (see annotated Figure 3 above) at the middle portion (see annotated Figure 3 above) is equal (see annotated Figure 3 above and Figure 4) or larger than a height of the cross-section at the front portion (see annotated Figure 3 above) and a height of the cross-section at the rear portion (see annotated Figure 3 above).

In reference to claim 8 (as far as it is clear and definite)
Bagepalli discloses:
The bearing arrangement according to claim 1, wherein the stiffening element (see annotated Figure 3 above) is arranged, exclusively, laterally with respect to the shaft axis when seen from above.

In reference to claim 9
Bagepalli discloses:
The bearing arrangement according to claim 1, comprising at least one of a first fastener (i.e., bolts - see col.5:ll.62-66)(note: the identified “stiffening element” is part of Bagepalli bedplate 46) fastening the stiffening element (see annotated Figure 3 above) to the one foot (see annotated Figure 3 above) of the front bearing housing (48) and to the bed frame and a second fastener (i.e., bolts - see col.5:ll.62-66)(note: the identified “stiffening element” is part of Bagepalli bedplate 46) fastening the stiffening element to the one foot of the rear bearing housing (50) and the bed frame.

In reference to claim 10
Bagepalli discloses:
The bearing arrangement according to claim 9, wherein the at least one of the first fastener and the second fastener comprise bolts (see col.5:ll.62-66).

In reference to claim 11
Bagepalli discloses:
The bearing arrangement according to claim 1, comprising a cover structure (i.e., cross-member 102) covering the shaft (40) while being spaced apart from the shaft, the cover structure being connected to at least one of the front bearing housing (48), the rear bearing housing (50) and the stiffening element.

In reference to claim 14
Bagepalli discloses:
A wind turbine (10 - Figure 1) comprising the bearing arrangement of claim 1.

In reference to claim 15
Bagepalli discloses:
The wind turbine according to claim 14, comprising a rotor (20) and a generator (24), wherein the shaft (40) of the bearing arrangement connects the rotor with the generator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli in view of Demtroder et al. (US 9,771,924 - hereafter referred to as Demtroder).

In reference to claim 12
Bagepalli discloses:
The bearing arrangement according to claim 1.

Bagepalli does not disclose:
at least one of the front bearing and the rear bearing is a spherical roller bearing.

Demtroder discloses:
a wind turbine comprising a main shaft (16) that is supported by at least one spherical bearing (see col.4:ll.48-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the bearings of the arrangement of Bagepalli to be a spherical bearing, as disclosed by Emtroder, for the purpose of ensuring successful operation / support of the shaft (due to use of a structure that is known for this particular purpose).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli in view of Rock, Jr. et al. (US 10,677,223 - hereafter referred to as Rock).

In reference to claim 13
Bagepalli discloses:
The bearing arrangement according to claim 1.

Bagepalli does not disclose:
the stiffening element is made from cast iron.

Rock discloses:
	a wind turbine comprising a bedplate formed of cast iron (see col.1:ll.42-43).

Bagepalli disclose that the identified “stiffening element” is part of bedplate 46.

Furthermore, it has been held (see MPEP 2144.07) that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Bagepalli to form the “stiffening element” from cast iron.
Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
	Liingaard et al. (US 8,779,619) is related to a foreign reference cited in an IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745